PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Dare et al.
Application No. 16/039,607
Filed: July 19, 2018
For: WEAR MEMBER FOR EARTH WORKING EQUIPMENT

:
:
:	DECISION ON PETITION
:
:
:




This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 10, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed July 08, 2020. The issue fee was timely paid on October 05, 2020. Accordingly, the application became abandoned on October 6, 2020. A Notice of Abandonment was mailed October 20, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Inventor’s Oath/Declarations for Geoffrey R. Hodges, (2) the petition fee of $2100, and (3) a proper statement of unintentional delay. 

A review of the record indicates the request under 37 CFR 1.46 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and1.46 request was mailed on April 06, 2020, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 along with a petition under 37 CFR 1.137 filed on  May 10, 2021, RCE / Withdraw from Issue / 1.137 date May 10, 2021 the petition under 37 CFR 1.46 filed on April 01, 2020 became grantable and is accepted nunc pro tunc. 



Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.




/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions